DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A, comprising a sawtooth profile used for reflection as described in paragraph [0045]-[0059] and as shown in Figure 3;
Species B, comprising a reflective layer or a plurality thereof embodied in between the cells and the connecting electrical circuit as described in paragraphs [0060]-[0064] and as shown in Figure 4;
Species C, comprising a reflective layer or a plurality of layers coupled or deposited on a polymeric substrate or substrates in specific areas above the cells matrix as described in paragraph [0066] and as shown in Figure 5;
Species D, comprising a reflective layer or a plurality of layers coupled or deposited on a polymeric substrate or substrates in specific areas below the cells matrix as described in paragraphs [0067] and [0068] and as shown in Figure 6;

Species F, comprising a reflecting layer placed below the cells matrix used alternatively or in combination with the conductive layer with total internal reflection capability as described in paragraph [0072] and as shown in Figure 9;
Species G, comprising a sawtooth profile on the inner surface of the rear glass as described in paragraphs [0081]-[0097] and as shown in Figure 12;
Species H, comprising a reflective interface placed on specific areas of the inner surface of the rear glass as described in paragraphs [0098] and [0099] and as shown in Figures 13 and 14;
Species I, comprising a reflective interface on the outer surface of the rear glass as described in [00100] and as shown in Figure 15;
Species J, comprising a reflective interface on specific areas on the outer surface of the rear glass as described in paragraphs [00101] and [00102] and as shown in Figures 16 and 17; and
Species K, comprising a reflective interface placed on specific areas of the inner surface of the front glass as described in paragraphs [00103]-[00106] and as shown in Figures 18-21.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Species lack unity of invention because even though the inventions of these groups require the technical feature of a photovoltaic module comprising a front surface, at least one solar cell, at least one reflective layer behind the front surface, the at least one reflective layer comprising a surface for redirecting light to the at least one solar cell, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kalejs et al. (US 2009/178704).
Kalejs discloses a photovoltaic module (see Figure 11) comprising a front surface (28), at least one solar cell (36), at least one reflective layer (132) behind the front surface (see Figure 11), the at least one reflective layer comprising a surface for redirecting light to the at least one solar cell ([0119]; see Figure 10).
Therefore, the species lack unity of invention because the shared technical feature does not make a contribution over the prior art and is determined not to be a special technical feature. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721